     Case 2:18-cv-01287-TLN-GGH Document 26 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    De’SHAWN DeKKERIO DEAN,                           No. 2:18-cv-01287 TLN GGH P
12                       Petitioner,
13           v.                                         ORDER
14    J. ROBERTSON,
15                       Respondent.
16

17          Petitioner shall, within 30 days from the date of this order, file a statement notifying the

18   court whether he has a matter pending before the California Supreme Court or whether the

19   Supreme Court has considered a habeas petition and ruled on it. Petitioner is warned that failure

20   to comply with this order will result in a recommendation that this action be dismissed without

21   prejudice.

22   IT IS SO ORDERED.

23   Dated: May 21, 2020
                                                /s/ Gregory G. Hollows
24                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
